Mr. Justice Aldrey
delivered the opinion of the court.
Notary Benito Forés Morazo of San Germán filed a complaint in the District Court of Mayagüez against the Registrar of Property of San Germán, Pedro Gómez Laserre, wherein he substantially alleged that a certain deed for the cancelation of a mortgage executed before the complainant as notary public by Antón Benvenuti y Olivary having been presented in the said registry and the registrar having been given $3.50 in internal revenue stamps with the deed so that he might cancel the necessary stamps, the said registrar canceled the mention of the mortgage by a marginal note and canceled the stamps for $3.50 when he should have canceled only a stamp for 50 cents. For this, reason the complainant prayed the court summarily to impose upon the *848said registrar a fine in accordance with section 28 of the Act of March 10, 1904, assigning salaries to the registrars of property, and for other purposes.
The court dismissed the complaint after hearing ' the parties and from that judgment the complaining notary took the present appeal, for the dismissal of which thé defendant moves.
Section 28 of the said Act, section 2166 of the Compilation of the Eevised Statutes, provides that any registrar of property convicted of having violated, in whole or in part, the provisions of the said act, shall be fined from $100 to $200 for the first offense, from $200 to $500 for the second offense, and shall be dismissed from his position if he commits a third, offense. Section 29 provides that the said fines shall be imposed and collected summarily by the district court of the district in which the office of the registrar convicted, as indicated in the foregoing section, is situated, and shall be paid into the insular treasury.
The parts of the Act referred to show that this is not an ordinary case governed by the Code of Civil Procedure, and for that reason the provisions as to appeals from judgments of the district courts are not applicable, and inasmuch as the right of appeal is statutory and in the said Act of 1904 an appeal to this Court is not expressly allowed from judgments summarily rendered by the district judges imposing the said fines, we are without jurisdiction of the appeal and it must be dismissed.

Appeal dismissed.

Chief Justice Del Toro and Justices Wolf and Hutchi-son concurred.
Mr. Justice Franco Soto took no part in the decision of this caso.